ITEMID: 001-95270
LANGUAGEISOCODE: ENG
RESPONDENT: GBR
BRANCH: ADMISSIBILITY
DATE: 2009
DOCNAME: LYNCH v. THE UNITED KINGDOM
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: David Thór Björgvinsson;Ján Šikuta;Lech Garlicki;Mihai Poalelungi;Nicolas Bratza;Päivi Hirvelä
TEXT: The applicant, Mr Vincent Lynch, is a Jamaican national who was born in Jamaica in 1963 and is currently serving a life sentence at HMP Full Sutton, York. He was represented before the Court by Ms Y. Aslan, a lawyer practising in Manchester.
The facts of the case, as submitted by the parties, may be summarised as follows.
The applicant was convicted on 13 March 1998 of murdering a man in a night club in Birmingham the previous July. He was also convicted of robbery and possession of a firearm with intent. The trial judge sentenced him to life imprisonment for the murder, with a recommended minimum term of 17 years. For the two other offences he was sentenced to terms of imprisonment of 15 years and 7 years respectively, to run concurrently. The Lord Chief Justice subsequently recommended a minimum term (“tariff”) of 17-18 years. In February 1999, the Secretary of State notified a tariff of 20 years to the applicant.
Subsequent to the enactment of the Criminal Justice Act 2003, the applicant applied to the High Court in February 2004 for the setting of a tariff in accordance with paragraph 3 of Schedule 22 of the Act (see under “Relevant domestic law” below). On 6 May 2004, his solicitors submitted representations for a reduction of three years in the applicant’s tariff. On 30 June 2004, the Crown Prosecution Service (CPS) was requested to seek the views of the victim’s family on the applicant’s request for a review of his tariff. The CPS being unable to assist, it was decided in September 2004 to enlist the help of Victim Liaison Officers in the Probation Service to contact the families of victims. On 11 March 2005, the Victim Liaison Officer for the West Midlands indicated that the victim’s family had not responded to the request for their views on the matter.
During 2004, the case of R(Hammond) v. Home Secretary was under consideration by the Divisional Court, which was asked to rule on whether the relevant provisions of Schedule 22 were to be construed as allowing for an oral hearing. In its decision of 25 November 2004, the Divisional Court ruled that an oral hearing was permissible in appropriate circumstances. This ruling was subsequently confirmed by the House of Lords. According to the Government, it was not considered appropriate to process any applications for review under Schedule 22 until the question of oral hearings had been dealt with. Once the Divisional Court had determined the issue, all prisoners in the High Court’s database received a letter inviting their views on the need for an oral hearing in their case. Such a letter was sent to the applicant on 6 December 2004, eliciting a reply on 6 January 2005.
The procedure therefore only began to operate in early 2005, at which point, according to the Government, there were more than 1,100 cases pending. This number included applications from prisoners whose tariff had been set by the Home Secretary, and from prisoners in respect of whom no tariff had yet been set.
In November 2006, the Courts Service, in answer to a letter from the applicant’s solicitor enquiring about the delay in dealing with his case, apologised for the situation and explained that in view of the great number of such applications pending before the High Court, priority was being given to cases in which the tariff would expire in 2010.
On 1 August 2008, the High Court (Mr Justice Grigson) rejected the applicant’s application. He concluded that the minimum period of 20 years notified by the Secretary of State could not be said to be manifestly excessive and so would not be reduced, apart from the period the applicant had spent in custody on remand (7 months and 15 days).
Following the Court’s judgment in the case of Stafford v. the United Kingdom [GC], no. 46295/99, ECHR 2002IV, Parliament adopted the Criminal Justice Act 2003. Schedule 22 of the Act sets out a procedure whereby a prisoner who received a mandatory life sentence before the date the Act entered into force (18 December 2003) and who was notified by the Secretary of State of the minimum term to be served may apply to the High Court for a review of that tariff. The relevant provisions read as follows:
SCHEDULE 22
Mandatory Life Sentences: Transitional Cases
Existing prisoners notified by Secretary of State
2 Paragraph 3 applies in relation to any existing prisoner who, in respect of any mandatory life sentence, has before the commencement date been notified in writing by the Secretary of State (otherwise than in a notice that is expressed to be provisional) either—
(a) of a minimum period which in the view of the Secretary of State should be served before the prisoner’s release on licence, or
(b) that the Secretary of State does not intend that the prisoner should ever be released on licence.
3 (1) On the application of the existing prisoner, the High Court must, in relation to the mandatory life sentence, either—
(a) order that the early release provisions are to apply to him as soon as he has served the part of the sentence which is specified in the order, which in a case falling within paragraph 2(a) must not be greater than the notified minimum term, or
(b) in a case falling within paragraph 2(b), order that the early release provisions are not to apply to the offender.
(2) In a case falling within paragraph 2(a), no application may be made under this paragraph after the end of the notified minimum term.
(3) Where no application under this paragraph is made in a case falling within paragraph 2(a), the early release provisions apply to the prisoner in respect of the sentence as soon as he has served the notified minimum term (or, if he has served that term before the commencement date but has not been released, from the commencement date).
(4) In this paragraph “the notified minimum term” means the minimum period notified as mentioned in paragraph 2(a), or where the prisoner has been so notified on more than one occasion, the period most recently so notified.
4 (1) In dealing with an application under paragraph 3, the High Court must have regard to—
(a) the seriousness of the offence, or of the combination of the offence and one or more offences associated with it,
(b) where the court is satisfied that, if the prisoner had been sentenced to a term of imprisonment, the length of his sentence would have been treated by section 67 of the Criminal Justice Act 1967 (c. 80) as being reduced by a particular period, the effect which that section would have had if he had been sentenced to a term of imprisonment, and
(c) the length of the notified minimum term or, where a notification falling within paragraph 2(b) has been given to the prisoner, to the fact that such a notification has been given.
(2) In considering under sub-paragraph (1) the seriousness of the offence, or of the combination of the offence and one or more offences associated with it, the High Court must have regard to—
(a) the general principles set out in Schedule 21, and
(b) any recommendation made to the Secretary of State by the trial judge or the Lord Chief Justice as to the minimum term to be served by the offender before release on licence.
(3) In this paragraph “the notified minimum term” has the same meaning as in paragraph 3.
...
Proceedings in High Court
11 (1) An application under paragraph 3 or a reference under paragraph 6 is to be determined by a single judge of the High Court without an oral hearing.
(2) In relation to such an application or reference, any reference to “the court” in section 269(2) to (5) and Schedule 21 is to be read as a reference to the High Court.
...
